                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   VINELAND 820 N. MAIN ROAD,
   LLC,

                Plaintiff,

        v.
                                   CIVIL NO. 17-2986 (NLH/JS)
   UNITED STATES LIABILITY
                                   OPINION
   INSURANCE COMPANY, BIONDI
   INSURANCE AGENCY, INC.,
   STEVEN TRAMONTANA,

                Defendants.


APPEARANCES:

SABINA DHILLON
LAW FIRM OF SABINA DHILLON, LLC
103 CARNEGIE CENTER, SUITE 300
PRINCETON, NJ 08540

     On behalf of Plaintiff.

RICHARD S. NICHOLS
GENNET, KALLMANN, ANTIN, SWEETMAN & NICHOLS, PC
6 CAMPUS DRIVE
PARSIPPANY, NJ 07054

     On behalf of Defendant United States Liability Insurance
Company.

LAWRENCE BRENT BERG
MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
WOODLAND FALLS CORPORATE PARK
200 LAKE DRIVE EAST - SUITE 300
PO BOX 5049
CHERRY HILL, NJ 08002-5049

     On behalf of Defendants Biondi Insurance Agency, Inc. and
Steven Tramontana.
HILLMAN, District Judge

     This case concerns the denial of an insurance claim and the

interpretation of a protective devices condition in an insurance

contract.   Presently before the Court is Defendant, United

States Liability Insurance Company’s (“USLIC”) Motion for

Summary Judgment, Defendants Biondi Insurance Agency, Inc.’s

(“Biondi”) and Steven Tramontana’s Motion for Summary Judgment

and Plaintiff’s Cross-Motion for Summary Judgment.    For the

reasons expressed below, Defendants’ motions will be granted and

Plaintiff’s motion will be denied.

                            BACKGROUND

     We take our brief recitation of the facts from Defendants’

Statements of Material Facts. 1   Plaintiff, Vineland 820 N. Main

Road, LLC (“Vineland 820”), is solely owned by Inderpreet Singh.

Vineland 820 owns premises located at 820 N. Main Road,



1 Plaintiff has filed no responsive statements of material facts,
nor has it filed a statement of material facts in connection
with its own Motion for Summary Judgment. This violates Local
Rule 56.1. A violation of Local Rule 56.1 is enough, “by itself
. . . to deny [a party]’s motion for summary judgment.” Bowers
v. NCAA, 9 F. Supp. 2d 460, 476 (D.N.J. 1988). Even if a court
does not dismiss a responsive pleading for this deficiency, it
may nevertheless deem all facts that are uncontested as
admitted. Hill v. Algor, 85 F. Supp. 2d 391, 408 n.26 (D.N.J.
2000). In the interest of judicial economy and giving Plaintiff
a full hearing on the merits, this Court declines to dismiss
Plaintiff’s motion or deem all facts as admitted. Instead this
Court will analyze Plaintiff’s response on its merits and note
any factual additions or disagreements where applicable.
                                  2
Vineland, New Jersey.    It appears that sometime in 2014, either

Paula Jones or Sandy Davis, two individuals working for Vineland

820 who managed the property, contacted Tramontana, an insurance

producer with Biondi, about obtaining property insurance.    The

contents of those conversations is unknown. 2   In order to procure

insurance, Biondi worked with a company named Tri-State.    Tri-

State would provide insurance quotes and send out applications

to different insurance companies, including USLIC, based on the

information Biondi provided.    Biondi did not write insurance

policies and could not bind coverage.

     Singh stated that he believed he also spoke with Tramontana

at some point, but could not remember the content of the

conversation.   Singh only remembers that he spoke with

Tramontana about payment and that at some point an individual at

Biondi requested “some building patch up” to be done before

issuance of a bond.     According to Singh, the request was to fix

paint on the building and “some flashing of the roof or

something along those lines” before coverage was bound.     Singh




2 Plaintiff has presented a number of emails between the parties,
which are, for the most part, consonant with Singh’s deposition
testimony. The only correspondence that was not explicitly
covered in Singh’s deposition testimony is an email and letter
discussing an electrical panel somewhere on the premises that
may or may not have been a source of live electricity. This is
discussed, infra, in the analysis section.
                                   3
did not believe “any electrical issue[s]” needed to be fixed nor

that Biondi or Tramontana asked him to do so. 3

     Eventually, Biondi — through Tri-State — found that USLIC

was willing to insure the property.    On September 19, 2014,

USLIC issued a property insurance policy covering the premises

located at 820 N. Main Road, Vineland, New Jersey. 4   Part of the

policy contained a form labeled CP 142 and titled “Protective

Devices Or Services Provisions.” 5   The policy required, as a

condition of insuring the building, that Plaintiff “have and

maintain the Protective Devices or Services listed” in an

incorporated schedule.

     The schedule required that “[a]ll electric is on

functioning and operational circuit breakers.” 6   This was

identified by symbol “P-6” on the schedule.    The policy stated:




3 This appears to be correct as Paula Jones, not Singh, conducted
an email correspondence with Tramontana about an electrical
panel at the premises. Again, this is discussed in more detail,
infra.

4 The insurance policy covered multiple buildings. The premises
in question here, 820 N. Main Road, Vineland, New Jersey, was
denoted as “Premises Number 1” on the policy.

5 No party disputes that this provision was part of the insurance
contract agreed to between the parties.

6 It seems that prior to its insurance contract with USLIC,
Vineland 820 was insured by Capitol Specialty Insurance
Corporation. It is unclear, but it appears that an individual
at Vineland 820, possibly Singh, signed a form verifying that
“100% of wiring is on functioning and operational with [sic]
                                 4
     With respect to . . . “P-6” . . . [USLIC] will not pay
     for loss or damage caused by or resulting from fire
     if, prior to the fire, [Plaintiff]:
          (1) Knew of any suspension or impairment in any
               protective safeguard listed in the Schedule
               . . . and failed to notify [USLIC] of that
               fact; or
          (2) Failed to maintain any protective safeguard
               listed in the Schedule . . ., and over which
               you had control, in complete working order.

     According to both USLIC’s and Plaintiff’s expert reports,

on May 7, 2015, a fire started in the wiring on the second floor

of 820 N. Main Road.   USLIC’s expert, Louis H. Gahagan, opined

that the “main electrical panel” for the second-floor apartment

that caught fire was actually a “fuse panel box.”   Undisputed

pictures reveal that, in fact, this was a fuse panel box with

four fuses.   Plaintiff’s own expert admits the existence of this

“fused subpanel,” states that the “original wiring serving the

fuse box was in use,” and “3 of the type TL 30A fuses were open

and showed signs of current through them.”

     Plaintiff, however, suggests in his argument that the

“fused subpanel was protected by a circuit breaker.”   Plaintiff

suggests that his expert, John M. Tobias, opined that the

circuit breaker serving the fused subpanel, was operational and

confirmed “no malfunction of the fuses.”   This is not consonant

with the expert’s own words, which state, in full: “It is not




circuit breakers.” No similar form has been produced in
relation to the policy with USLIC.
                                 5
known if these breaker [sic] functioned (opened) but the report

that an occupant functioned the circuit breakers prior to

arrival of the fire department suggests they did not.” (emphasis

added).

     Moreover, Plaintiff points to the expert reports and a

Vineland Fire Investigation Unit Incident Report (“Incident

Report”) to assert that the fuses were not the cause of the

fire.   Instead, the two expert reports and the Incident Report

suggest a wire in the ceiling leading to the ceiling fan was the

likely cause of the fire.   Defendants do not dispute that this

was the likely cause of the fire.

     After the fire, Tramontana forwarded Vineland 820’s claim

to USLIC.   Besides this ministerial act, Tramontana testified

that Biondi “do[es] nothing with claims” and that he did nothing

further with the instant claim.   USLIC denied Plaintiff’s

insurance claim in a June 8, 2015 letter, citing the above-

mentioned breach of the Protective Device condition.

     Plaintiff filed a complaint on May 2, 2017, alleging

wrongful denial of claims, bad faith, failure to conduct a

reasonable investigation, breach of contract, breach of implied

covenant of good faith and fair dealing, breach of fiduciary

duty, and requested punitive damages.   USLIC answered on June 8,

2017 and Biondi and Tramontana answered on June 9, 2017.

Discovery ensued.   USLIC filed a Motion for Summary Judgment on

                                  6
December 14, 2017, Plaintiff filed its opposition on January 2,

2018, USLIC filed its reply brief on January 9, 2018.   On March

1, 2018, Biondi and Tramontana filed a Motion for Summary

Judgment, Plaintiff filed its opposition on April 9, 2018, and

Biondi and Tramontana filed their reply brief on April 30, 2018.

Plaintiff filed its Motion for Summary Judgment on March 15,

2018, Defendants filed their opposition on April 9 and 10, 2018,

and Plaintiff filed its reply on May 1, 2018.

                            DISCUSSION

     A.   Subject Matter Jurisdiction

     This Court has jurisdiction over Plaintiff’s claims under

28 U.S.C. § 1332, as the requirements of diversity are met.

     B.   Standard for Motion for Summary Judgment

     Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.   Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing FED. R. CIV. P. 56).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving


                                 7
party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.   Id.   “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

     Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact.”); see Singletary v. Pa.

Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing”—that is, pointing

out to the district court—that there is an absence of evidence

                                  8
to support the nonmoving party’s case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

     Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts

showing that there is a genuine issue for trial.    Celotex, 477

U.S. at 324.    A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).    For

“the non-moving party[] to prevail, [that party] must ‘make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”    Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and

affirmative evidence that contradict those offered by the moving

party.    Anderson, 477 U.S. at 257.

     C.     Choice of Law Governing USLIC Insurance Policy

     Before deciding the substantive issues presented in these

cross-motions for summary judgment, this Court must first

determine which state’s law to apply in interpreting the

insurance contract.    Only USLIC has identified and briefed this

choice of law issue.    None of the parties dispute — in either

                                  9
their motions, responses, or replies — USLIC’s position

requiring New Jersey substantive law to be applied. 7

Nevertheless, the Court briefly includes a choice of law

analysis in order to satisfy itself that New Jersey substantive

law is correctly applied in this case.

     The first step in determining which state’s substantive law

should apply is to determine which state’s choice of law rules

apply.   Federal law requires a federal court sitting in

diversity to apply the choice of law rules of the forum state in

which it sits.   Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 487,

496 (1941).   This Court sits in New Jersey, so it will apply New

Jersey choice of law rules.

     Next, according to New Jersey law, the Court determines

whether there is an actual conflict between the state laws at

issue.   Lebegern v. Forman, 471 F.3d 424, 428 (3d Cir. 2006).

No party has identified a conflict between the relevant laws of

the possibly interested states.    Considering the domicile of the

parties is Delaware, Pennsylvania, and New Jersey, each of these

states may potentially have an interest in their law applying to

this dispute.    We will assume here, solely for purposes of this




7 In fact, Plaintiff’s complaint and briefing suggests that it
believes New Jersey law should apply, as it relies on New Jersey
statutes for a number of its claims.
                                  10
analysis, that a true conflict exists between the laws of these

states.

     Finally, the Court determines, in the face of a true

conflict, which state’s substantive law should apply.    When

analyzing a fire insurance policy, “a court looks first to the

Restatement [(Second) of Conflict of Laws] section 193.”

Pfizer, Inc. v. Emp’rs Ins. of Wasau, 712 A.2d 634, 637-38 (N.J.

1998) (quoting Gilbert Spruance Co. v. Pa. Mfrs. Ass’n Ins. Co.,

629 A.2d 885, 893 (N.J. 1993)) (emphasis in original).

Restatement § 193 provides:

     The validity of a contract of fire, surety or casualty
     insurance and the rights created thereby are
     determined by the local law of the State which the
     parties understood was to be the principal location of
     the insured risk during the term of the policy, unless
     with respect to the particular issue, some other State
     has a more significant relationship . . . .

     The choice of law issue here is straightforward.    The

principal location of the insured risk was the premises located

in Vineland, New Jersey.   As the Restatement suggests in its

commentary, the “location of the insured risk will be given

greater weight than any other single contact in determining the

state of the applicable law provided that the risk can be

located, at least principally, in a single state.”   § 193, cmt.

b.

     The other contacts also point to New Jersey.    The contract

was negotiated in New Jersey by Plaintiff, a Delaware entity,

                                11
and Biondi, a New Jersey entity.     Even though USLIC is a

Pennsylvania entity, it included specific New Jersey forms in

the insurance policy and argues in favor of the application of

New Jersey substantive law, which shows at least it expected the

contract to be governed by New Jersey law.     Therefore, this

Court finds that New Jersey law applies in interpreting this

insurance contract.   See Fantis Foods v. N. River Ins. Co., 753

A.2d 176, 177-180 (N.J. Super. Ct. App. Div. 2000) (affirming

New York law applied to an insurance contract sold to New Jersey

plaintiff in New York, by New York producer, covering building

in New York).

     D.   USLIC’s Motion for Summary Judgment

     USLIC’s Motion for Summary Judgment focuses on one point:

as a condition of providing insurance, Vineland 820 was required

to maintain operational circuit breakers for all electric at the

premises; Vineland 820 failed to meet this condition.     Because

Vineland 820 failed to meet this condition, USLIC argues that it

has no obligation under the insurance policy to pay for any

damage caused by the fire.

     Plaintiff resists summary judgment by relying on a few

arguments.   First, Plaintiff argues that because the use of a

fuse (or a non-functioning circuit breaker) was not the cause of

the fire, it was “unfair” for USLIC to deny coverage.     Second,

Plaintiff argues that it did not know of the “Protective Devices

                                12
Or Services Provisions,” that it was an “obscure” provision of

the contract, and that USLIC’s alleged agents 8, Biondi and

Tramontana, did not disclose this provision to Plaintiff.     As a

result, it is unfair to allow USLIC to deny the claim based on

the language of this provision.    Third, Plaintiff argues that

because the fuses were on a circuit breaker, denial of coverage

was incorrect.   Fourth, Plaintiff argues that the above-cited

provision only applies if Plaintiff had knowledge that

electricity was running through fuses or a circuit breaker was

non-operational.

     Before moving to Plaintiff’s legal arguments, it is

important to first address Plaintiff’s fourth argument

concerning the language of the insurance provision at issue.      As

discussed above, the relevant provision does not require

Plaintiff’s knowledge of “suspension or impairment in any

protective safeguard” before the fire for USLIC to deny

coverage.   In full, the provision states:

     With respect to . . . “P-6” . . . [USLIC] will not pay
     for loss or damage caused by or resulting from fire
     if, prior to the fire, [Plaintiff]:
          (1) Knew of any suspension or impairment in any
               protective safeguard listed in the Schedule
               . . . and failed to notify [USLIC] of that
               fact; or

8 Biondi and Tramontana are not agents of USLIC. Plaintiff has
presented no facts showing otherwise, but seemingly relies
instead upon its complaint. A “party opposing summary judgment
‘may not rest upon the mere allegations or denials of the . . .
pleading[s].’” Saldana, 260 F.3d at 232.
                                  13
          (2)   Failed to maintain any protective safeguard
                listed in the Schedule . . ., and over which
                you had control, in complete working order.

Therefore, Plaintiff’s argument that knowledge is required is

completely unsupported by the provision.   As long as Plaintiff

“[f]ailed to maintain” circuit breakers for all electricity in

the building, USLIC retained the right to not cover loss

stemming from the fire.

     This Court follows the lead of the New Jersey Supreme Court

in interpreting this insurance contract:

     In attempting to discern the meaning of a provision in
     an insurance contract, the plain language is
     ordinarily the most direct route. Zacarias v.
     Allstate Ins. Co., 775 A.2d 1262, 1264 (N.J. 2001).
     If the language is clear, that is the end of the
     inquiry. Ibid. Indeed, in the absence of an
     ambiguity, a court should not “engage in a strained
     construction to support the imposition of liability”
     or write a better policy for the insured than the one
     purchased. Progressive Cas. Ins. Co. v. Hurley, 765
     A.2d 195, 202 (N.J. 2001) (citing Brynildsen v.
     Ambassador Ins. Co., 274 A.2d 327, 329 (N.J. Super.
     Ct. Law Div. 1971)).

     If the terms of the contract are susceptible to at
     least two reasonable alternative interpretations, an
     ambiguity exists. Nester v. O’Donnell, 693 A.2d 1214,
     1220 (N.J. Super. Ct. App. Div. 1997). In that case,
     a court may look to extrinsic evidence as an aid to
     interpretation. Ibid. Where a word or phrase is
     ambiguous, a court generally will adopt the meaning
     that is most favorable to the non-drafting party if
     the contract was the result of negotiations between
     parties of unequal bargaining power. Pacifico v.
     Pacifico, 920 A.2d 73, 78-79 (N.J. 2007) (citing RCI
     Ne. Servs. Div. v. Boston Edison Co., 822 F.2d 199,
     203 n.3 (1st Cir. 1987)).

     Although not a canon of construction, courts
     frequently look to how other courts have interpreted
                                14
     the same or similar language in standardized contracts
     to determine what the parties intended, especially
     where rules in aid of interpretation fail to offer a
     clear result. Cf. Weedo v. Stone-E-Brick, Inc., 405
     A.2d 788, 795 (N.J. 1979) (accepting interpretations
     of provision of insurance contract by other
     jurisdictions as “thoroughly persuasive” because of
     factual similarity and uniform wording of clauses);
     see also Calamari & Perillo on Contracts § 3.13 (5th
     ed. 2003) (“Where the rules in aid of interpretation
     and standards of preference fail to satisfy, courts
     frequently look to how other courts have interpreted
     the same or similar language.”).

Chubb Custom Ins. Co. v. Prudential Ins. Co. of Am., 948 A.2d

1285, 1289-90 (N.J. 2008).

     This provision of the insurance contract is clear, and thus

will be given its plain meaning. 9   The contract required “[a]ll

electric” to be “on functioning and operational circuit

breakers.”   That means that all electric used in the building

must only run through a circuit breaker.    If, prior to a loss,

these circuit breakers were not maintained “in complete working

order” USLIC had no obligation to “pay for loss or damage caused

by or resulting from fire.”

     As is apparent from the language of the contract, Plaintiff

is also incorrect that USLIC must “connect the loss to the

exclusion condition in order for it to be even considered.”

(emphasis in original).   Plaintiff cites no contractual language




9 Plaintiff does not argue that this provision is unclear, but
instead rests its argument on the grounds that the provision is
“obscure.”
                                15
supporting that argument and this Court finds none in the

provision.   While the provision requires that the damages at

issue must be “caused by or resulting from fire,” no language

requires that the fire be caused by or resulting from use of

fuses or an inoperative circuit breaker.   Plaintiff’s argument

on this point is factually unsupported and incorrect.   While

this result may seem harsh, to hold otherwise would be to write

into the contract a causation requirement where none exists.

The Court may not write a better contract for the Plaintiff than

the one it bought merely to allow for coverage.

     Plaintiffs only remaining refuge lies in the case law. 10

Case law from New Jersey has upheld denial of coverage based on

breach of so-called “protective safeguard” endorsements.

Tuscany Bistro, Inc. v. Sirius Am. Ins. Co., No. A-6293-08T2,

2011 N.J. Super. Unpub. LEXIS 2181 (N.J. Super. Ct. App. Div.

Aug. 12, 2011) (upholding a protective safeguards provision that

matches almost to the word, the one at issue in this case).      As

discussed above, the New Jersey Supreme Court looks favorably

upon other jurisdictions’ interpretations of similar language.

Other jurisdictions have upheld similar provisions to the one at


10Although Plaintiff argues repeatedly that the insurance
contract was one of “adhesion” and that the provision should not
apply, it also states that “having an Exclusion [here
referencing Protective Devices provision] is fine.” This seems
to suggest that Plaintiff recognizes that such a provision is
not per se unlawful.
                                16
issue here.   See Scottsdale Ins. Co. v. Logansport Gaming,

L.L.C., 556 F. App’x 356 (5th Cir. 2014); Chaucer Corp. Capital

No. 2 Ltd. v. Norman W. Paschall Co., 525 F. App’x 895 (11th

Cir. 2013); Great Lakes Reinsurance (UK), PLC v. JDCA, LLC, No.

11-00001-WGY, 2014 U.S. Dist. LEXIS 163863 (D. Conn. Nov. 21,

2014); Berenato v. Seneca Speciality Ins. Co., 240 F. Supp. 3d

351 (E.D. Pa. 2017); Am. Way Cellular, Inc. v. Travelers Prop.

Cas. Co. of Am., 157 Cal. Rptr. 3d 385 (Cal. Ct. App. 2013);

Yera, Inc. v. Travelers Cas. Ins. Co. of Am., No. 1398 EDA 2013,

2014 Pa. Super. Unpub. LEXIS 1267 (Pa. Super. Ct. Apr. 22,

2014).   Plaintiff has cited no case law that holds differently.

     Instead, Plaintiff argues that this case law is

distinguishable.    Plaintiff contends that Tuscany Bistro is

inapplicable because the fire protection system at issue in the

case was “indeed the cause of the fire.”    The Court’s reasoning

did not rely on whether the system was “the cause of the fire”

or even whether it contributed to the damage.     See Tuscany

Bistro, 2011 N.J. Super. Unpub. LEXIS 2181, at *9-11 (discussing

only whether the language of the insurance contract was clear

and unambiguous).    In fact, the opinion did not even disclose

the actual cause of the fire.    The same reasoning applies to

Berenato.   240 F. Supp. 3d at 356-358 (discussing only whether

the language of the insurance contract was clear and

unambiguous).   This Court finds that the case law supports

                                 17
enforcement of this clear and unambiguous provision of the

insurance contract.

     Plaintiff also argues that because Singh did not read the

insurance policy or because Tramontana did not recognize or

explain the at-issue provision to Singh (or even because the

provision was “obscure”), Plaintiff should not bound by it.

Common sense would dictate that words are no more or less

enforceable based on whether a person has a read them once or a

hundred times.   New Jersey case law supports this contention, as

USLIC points out, saying: “a policyholder is obliged to read the

policy he receives and is bound by the clear terms thereof.”

Millbrook Tax Fund, Inc. v. P.L. Henry & Assocs., Inc., 779 A.2d

1120, 1123 (N.J. Super. Ct. App. Div. 2001).    An insured cannot

escape the clear terms of an insurance policy just because it

has not read them.

     Moreover, USLIC is not legally responsible — meaning it

should not suffer the legal consequences, if any — for the

actions of Biondi and Tramontana.    Plaintiff has presented no

evidence that shows that USLIC and Biondi or Tramontana had an

agreement, or that either served as the agent of the other.

USLIC, on the other hand, has produced Tramontana’s deposition

testimony that shows that Biondi had no agency agreement with

USLIC and could not bind insurance for USLIC.    In other words,



                                18
Biondi did not represent the insurer.     Plaintiff’s argument is,

therefore, factually unsupported.

     Finally, this Court addresses the factual argument that

Plaintiff’s fuses were on a circuit breaker.     This argument does

not save Plaintiff’s coverage.   First, the fact that the fuses

exist means that less than all of the electricity at the

premises was on a circuit breaker.    Because electricity was

running through the fuse, the electricity going through those

fuses was not on a circuit breaker. 11   Second, Plaintiff’s own

expert admits that the circuit breaker likely did not work.      So,

even if this Court assumed — which it cannot — that the

electricity was on a circuit breaker, there is no dispute that

the circuit breaker was inoperative.     This still means that

Plaintiff “[f]ailed to maintain [the circuit breaker] . . . in




11In a reply brief to Plaintiff’s Motion for Summary Judgment,
Plaintiff attaches a letter from Paula Davis, the Office Manager
at Vineland 820 to Tramontana, which states that an “electrical
panel” has been repaired and it was “found that it is not an
active source of electricity.” This Court assumes that
Plaintiff is attempting to assert that the fused subpanel at
issue was not active. This is not enough to raise a genuine
issue of fact. The source of this information does not state
where the panel was or whether the panel contained fuses. Nor
does the letter address the above issue, that a circuit breaker
likely was not operational at the time. Moreover, it is
contradicted by Plaintiff’s own expert, who states “[t]he
original wiring serving the fuse box was in use” and “3 of the
type TL 30 A fuses were open and showed signs of current through
them.”
                                 19
complete working order.”    This theory for coverage is also

unavailing.

      This Court finds that the denial of insurance coverage by

USLIC for the fire that occurred on May 7, 2015 was proper.     As

a result, Plaintiff’s claims are dismissed for the following

reasons:


  •   Unfair Claims Settlement Practices Act, Unfair Trade
      Practices Act, and the Consumer Fraud Act Claims –

      Plaintiff has pointed to no evidence on the record that

      would show a violation by USLIC of these New Jersey

      statutes.   As discussed both supra and infra, the denial of

      coverage was warranted under the contract, therefore no

      violations may stem from this action.   This is not enough

      to allow these claims to survive summary judgment.

  •   Bad Faith Denial, Delay of Coverage, or Lack of Reasonable
      Investigation –

      Because bad faith requires an unreasonable denial or delay

      of coverage or a lack of reasonable investigation, and this

      Court finds denial of coverage was warranted, these claims

      against USLIC will not survive summary judgment.   Pickett

      v. Lloyd’s & Peerless Ins. Agency, Inc., 621 A.2d 445, 457-

      58 (N.J. 1993) (requiring proof that “no debatable reasons

      exited for denial of the benefits” or “no valid reasons

      existed to delay processing the claim and the insurance


                                 20
    company knew or recklessly disregarded the fact that no

    valid reasons supported the delay”).

•   Breach of Contract –

    Because breach of contract requires evidence of a breach,

    and this Court finds that the denial of coverage was

    warranted, this claim against USLIC will not survive

    summary judgment.   RNC Sys., Inc. v. Modern Tech. Grp.,

    Inc., 861 F. Supp. 2d 436, 444-45 (D.N.J. 2012) (holding

    that a breach of contract claim under New Jersey law

    requires proof of three elements: “(1) the existence of a

    valid contract; (2) a breach of that contract; and (3)

    resulting damage to the plaintiff”).

•   Breach of Implied Covenant of Good Faith and Fair Dealing –

    Because a breach of the implied covenant of good faith and

    fair dealing requires wrongful denial of the “fruits of the

    contract” and there has been no such wrongful denial here,

    this claim against USLIC must also be dismissed.   R.J.

    Gaydos Ins. Agency, Inc. v. Nat’l Consumer Ins. Co., 773

    A.2d 1146 (N.J. 2001) (“[T]he implied duty of good faith

    and fair dealing means that ‘neither party shall do

    anything which will have the effect of destroying or

    injuring the right of the other party to receive the full

    fruits of the contract . . . .’” (citations omitted)).

•   Violation of Fiduciary Duty –

                               21
         Plaintiff has failed to point to any record evidence to

         show that USLIC owed Plaintiff a fiduciary duty, breached

         that duty, or that the proximate cause of Plaintiff’s harm

         was that breach.     Moreover, USLIC could not have breached

         its fiduciary duty in denying Vineland 820’s claim, as this

         Court finds the denial was proper under the contract.

     •   Punitive Damages –

         Because punitive damages cannot stand without an underlying

         claim, and all other claims having been dismissed, this

         claim against USLIC must also be dismissed.

As a result, USLIC’s Motion for Summary Judgment will be granted

in full and all claims against USLIC will be dismissed.

         E.     Biondi and Tramontana’s Motion for Summary Judgment

              a. New Jersey Unfair Claims Settlement Practices Act and
                 Unfair Trade Practices Act 12—Wrongful Denial of Claims,

12Where defendants, as Biondi and Tramontana have done here,
point to the absence of a factual record, it is incumbent upon a
plaintiff to provide facts proving otherwise. Singletary, 266
F.3d at 192 n.2 (“Although the initial burden is on the summary
judgment movant to show the absence of a genuine issue of
material fact, ‘the burden on the moving party may be discharged
by “showing”—that is, pointing out to the district court—that
there is an absence of evidence to support the nonmoving party’s
case’ when the nonmoving party bears the ultimate burden of
proof.” (citing Celotex, 477 U.S. at 325)). Plaintiff has
seemingly asserted every possible statutory claim under the
Unfair Claims Settlement Practices Act (“UCSPA”) and the Unfair
Trade Practices Act (“UTPA”) as well as claims under the
Consumer Fraud Act (“CFA”). But, Plaintiff has brought forward
no facts to support the imposition of liability against either
Biondi or Tramontana, as Plaintiff has provided no evidence of
Biondi’s or Tramontana’s culpable acts or omissions. Moreover,
insurance brokers are not subject to the CFA. Plemmons v. Blue
                                      22
          Bad Faith, and Failure to Conduct Reasonable
          Investigation

     Defendants Biondi and Tramontana argue that Plaintiff’s

claims for wrongful denial of claims, bad faith, and failure to

conduct reasonable investigation should be dismissed.    They

provide three reasons.   First, Plaintiff cannot show that their

claim was either wrongfully denied or denied in bad faith.

Second, Plaintiff misconstrues the nature of the relationships

between Biondi, Tramontana, and USLIC.   They assert that they

are not agents of the insurer, USLIC, so they cannot be held

liable for denying the claims or failing to conduct a reasonable

investigation of the same.   Finally, they argue that Plaintiff

has not brought forward any facts to show that Biondi or

Tramontana made any omissions or committed any acts that would

give rise to these claims.

     Plaintiff presents a factually unsupported response.

First, Plaintiff relies on its amended complaint, where it seems

to allege some sort of derivative liability claim against Biondi

and Tramontana.   Plaintiff alleges that, as agents of USLIC,

Biondi and Tramontana are responsible for their actions.    In

contradiction, Plaintiff’s response to Biondi and Tramontana’s

motion for summary judgment suggests that the basis for



Chip Ins. Servs., Inc., 904 A.2d 825, 834 (N.J. Super. Ct. App.
Div. 2006). These claims, to the extent they were asserted, are
dismissed.
                                23
liability was “their dismal failure in not educating/alerting

the Plaintiff of the exceptions, whether or not reasonable,

known or obscure—the fact is that their oversights are examples

of them not handling the matter properly for which they are

licensed.”    This seems to suggest that Biondi and Tramontana

have also committed unlawful acts separate and apart from those

allegedly committed by USLIC.

     Biondi and Tramontana are correct on all points.    First, as

discussed in the previous section, supra, Plaintiff’s claim was

not wrongfully denied.   Therefore, this is not a case where

there is “no debatable reason[] . . . for denial [or delay] of .

. . benefits.”   Pickett, 621 A.2d at 457-58.   Since the claim

was not wrongfully denied, regardless of the relationship

between the Defendants, no claim may rest on these factual

grounds.   The record does not support a wrongful denial,

wrongful delay, or lack of reasonable investigation.

     Second, Biondi and Tramontana are not agents of USLIC.

They have presented sufficient record evidence to support this

contention.   Tramontana testified in his deposition that he was

not an agent of USLIC, did not write the policy, could not bind

insurance, and did not determine the viability of or investigate

the claim made by Vineland 820.    Plaintiff has presented no

facts in response.   Therefore, any claim made by Plaintiff that

rests on an agency relationship cannot stand.    Moreover, because

                                  24
Biondi and Tramontana were not the insurers, performed no

investigation, and did not determine the viability of an

insurance claim they cannot be held liable for claims concerning

those actions.

     Finally, regardless of the statutes invoked or claims made,

Plaintiff has offered no facts in support.      Instead, Plaintiff

has relied upon the allegations made in its complaint, which is

insufficient.    Plaintiff is reminded that for “the non-moving

party[] to prevail, [that party] must ‘make a showing sufficient

to establish the existence of [every] element essential to that

party’s case, and on which that party will bear the burden of

proof at trial.’”    Cooper, 418 F. App’x at 58 (citing Celotex,

477 U.S. at 322).    While Plaintiff makes multiple claims in its

amended complaint, it does not point to anywhere in the record

to support those claims.    Plaintiff does not show that Biondi or

Tramontana had anything to do with claim processing besides the

ministerial task of sending the claim to USLIC, of which

Plaintiff alleges no wrongdoing.      The first three claims in

Plaintiff’s complaint are dismissed as against Biondi and

Tramontana.

       b. Violation of Fiduciary Duty

     Defendants Biondi and Tramontana argue that Plaintiff’s

breach of fiduciary duty claim must be dismissed for two

reasons.   First, Plaintiff has not retained an expert who has

                                 25
opined that Biondi or Tramontana have breached a professional

duty of care owed to Plaintiff.    Second, Plaintiff has set forth

no evidence showing duty, breach, or causation.

     Plaintiff responds by stating that it filed an Affidavit of

Merit by Benjamin F. Cloud which stated a breach has occurred. 13

Plaintiff also cites to numerous state court cases — citing none

from New Jersey — which supposedly stand for the proposition

that “fail[ing] to advise the client that the policy obtained

contained limitations or exceptions that left client without the

full requested coverage” can be the basis for a breach of

fiduciary duty claim.

     Plaintiff has not presented any facts showing breach.

Since Defendants Biondi and Tramontana have alleged the record

contains no facts showing a breach, it is incumbent on Plaintiff

to point to the record to show the existence of those facts.

Plaintiff has failed to do so.    In fact, the only records

available to this Court indicate that Plaintiff has established


13Biondi and Tramontana are correct to point out that the
affidavit is not sufficient evidence of a breach. Cloud’s
Affidavit merely states “there is a reasonable probability that
the care, skill or knowledge exercised or exhibited in the
handling of [the] insurance issue at hand fell outside
acceptable professional standards.” (emphasis in original).
Among the many problems with this affidavit being used to
establish breach is that it does not even establish the standard
of care required, which “must normally be established by expert
testimony.” Taylor v. DeLosso, 725 A.2d 51, 53 (N.J. Super. Ct.
App. Div. 1999). The affidavit is not enough to allow this
claim to survive summary judgment.
                                  26
no claim for breach of fiduciary duty.    Plaintiff’s principal,

Singh, does not remember any relevant details concerning his

conversation with Tramontana or anyone else, for that matter, at

Biondi.    Plaintiff cannot show breach without showing some sort

of act or omission made by Tramontana or Biondi.    For that

reason alone, the breach of fiduciary duty claim lodged against

Tramontana and Biondi is dismissed. 14

          c. Breach of Contract and Breach of Implied Covenant of
             Good Faith and Fair Dealing

     Finally, Biondi and Tramontana argue that the breach of

contract and breach of the implied covenant of good faith and

fair dealing claims must be dismissed.    Here, they argue that

New Jersey law requires, in cases of professional negligence

pleaded as breach of contract or breach of an implied covenant

of the contract, an underlying showing of professional

negligence.    Because there was no professional negligence, the

breach of contract claim cannot stand.    Alternatively, it

appears that Biondi and Tramontana argue that Plaintiff has

provided no facts to animate the breach of contract claim.




14Similarly, this claim could have been dismissed because no
facts supporting duty or proximate cause have been shown. So,
even if this Court assumes a breach may have occurred, Plaintiff
has not pointed to facts on the record showing that Biondi and
Tramontana had a duty or that the breach proximately caused the
harm.
                                  27
        Plaintiff does not present any arguments in its brief in

opposition to these specific arguments.     Looking at Plaintiff’s

amended complaint, Plaintiff alleges under the breach of

contract section that Tramontana is responsible for USLIC’s

allegedly wrongful denial of coverage.     It appears that

Plaintiff has merely reasserted the same UCSPA, UTPA, and/or CFA

claims it made before, but packaged them as a breach of contract

claim.     Moreover, Plaintiff alleges: “Defendant, Steven, being

an agent in addition to what has been stated herein above . . .

is responsible for misrepresenting and misguiding the

Plaintiffs.”     Plaintiff repeats some of these claims, like

unreasonable denial of coverage and failure to conduct a

reasonable investigation, again as the basis for its breach of

the implied covenant of good faith and fair dealing claim.

     As discussed in the sections, supra, Biondi and Tramontana

were not USLIC’s agents, did not write the policy, and did not

investigate or deny the claim.     Biondi and Tramontana cannot be

held liable for actions that cannot be legally attributed to

them.     Because this Court has found that USLIC correctly denied

Plaintiff’s insurance claim and because the breach of contract

and breach of implied covenant claim rests solely on this

factual basis, they lack factual merit.     Finally, Plaintiff has

not brought forward any alleged omissions or misrepresentations

made by Tramontana (or another individual at Biondi), so it

                                  28
cannot claim that as a basis for either claim here.   As with the

claims discussed above, Plaintiff has failed to point to facts

on the record that show any of its claims should survive summary

judgment.

     As a result, this Court need not address whether there must

be a showing of professional negligence because Plaintiff has

failed to provide any facts supporting its contract claims.

These claims will be dismissed and the punitive damages claim

that is derivative of the above claims will be dismissed as

well.

     F.     Plaintiff’s Motion for Summary Judgment

     This motion will be denied, as all argument contained in

this Motion for Summary Judgment was also contained — nearly

word-for-word — in Plaintiff’s opposition to USLIC’s Motion for

Summary Judgment.   As such, this argument has been addressed

fully in the preceding parts of this opinion.    Moreover, it is

fatally deficient in three respects, as it contains (1) no

Statement of Undisputed Facts pursuant to Local Civil Rule 56.1,

(2) no attached factual support for the factual claims made in

the motion, and (3) no proposed order or substantiation of

damages.    As this Court has stated before:

     Local Civil Rule 56.1 serves an important purpose both
     procedurally and substantively. It focuses the
     parties on the facts material to the dispute. It
     allows the court, with the help of the parties, to
     isolate those facts for the purpose of applying the

                                 29
     appropriate legal standard or controlling precedents.
     Without compliance with the Rule, the Court is left to
     sift through often voluminous submissions in search
     of—sometimes in vain—the undisputed material facts.
     In short, if the parties do not provide the
     appropriate statements and respond forthrightly to
     their opponent’s submissions, the process of summary
     judgment breaks down. For that reason, the Rule
     provides that a motion that does not comply with the
     Rule “shall” be denied.

Owens v. Am. Hardware Mut. Ins. Co., No. 11-6663, 2012 U.S.

Dist. LEXIS 182953, at *7-8 (D.N.J. Dec. 31, 2012).     Plaintiff

was on notice after its first deficient filing in response to

USLIC’s Motion for Summary Judgment.      It’s failure to follow the

instructions of Local Civil Rule 56.1 two additional times is

unexplained and unduly complicates the Court’s consideration of

the pending motions.

     It should go without saying that procedure is important and

Plaintiff’s counsel is well-advised to remember the potential

consequences of a failure to follow the procedural rules

governing practice in this Court. Bowers v. NCAA, 9 F. Supp. 2d

460, 476 (D.N.J. 1988) (holding that a violation of Local Rule

56.1 is enough, “by itself . . . to deny [a party]’s motion for

summary judgment”).    Despite this failure, as noted previously,

the Court has combed the record to insure itself the matter is

properly resolved on the merits.

                             CONCLUSION

     Based on foregoing, Defendants’ Motions for Summary


                                 30
Judgment will be granted and Plaintiff’s Motion for Summary

Judgment will be denied.   All claims will be dismissed against

all Defendants.

     An appropriate Order will be entered.



Date: September 29, 2018              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                31
